Citation Nr: 0928388	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a bunionectomy, left fifth toe.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to July 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran testified before the undersigned at a hearing in 
September 2008.  A transcript of the hearing is of record.

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
low back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a bunionectomy, left fifth toe are manifested by 
constant pain, tenderness, and the inability to walk or stand 
for prolonged periods, indicative of moderate malunion of the 
left 5th toe metatarsal bone.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for 
an initial compensable rating for residuals of a 
bunionectomy, left fifth toe have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(2), 4.1-4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5283 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The instant appeal arises from the evaluation assigned after 
the initial grant of service connection.  The court's have 
held that where the underlying claim for service connection 
has been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The Veteran was afforded initial VCAA notice on 
establishing service connection for his toe disability in 
February 2005.  The issue here arises from the Veteran's 
disagreement with the initial evaluation assigned with the 
grant of service connection.  In consideration of Hartman and 
Dunlap, further VCAA notice is not required in this case.  

Nevertheless, the Board notes that the Veteran was provided 
with a May 2008 letter that contains the notification 
outlined in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice by the 
Veteran or his representative in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service treatment 
records; post-service VA treatment records, and a VA 
examination report.  He was also provided testimony at a 
recent hearing.  The Veteran has not identified any 
outstanding records for VA to obtain that were relevant to 
the claim and the Board is likewise unaware of such.  

The Veteran was last afforded a VA examination in August 
2007.  VA's duty to assist includes the conduct of a thorough 
and comprehensive medical examination, but the mere passage 
of time does not always require a new examination.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  The Veteran specifically 
indicated at his September 2008 hearing that his foot 
condition had not worsened since the date of the last 
examination.  Thus, a new examination is not necessary.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under Diagnostic Code 5003, which states that 
degenerative arthritis established by X-ray  findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  

The limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In 
the absence of limitation of motion, X- ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010, Note 1.

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal 
or metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 
30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2008).  The schedule of ratings, does not define the terms 
"slight," "moderate," and "severe;" rather than applying 
a mechanical formula to make a determination, the Board 
evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2008).   

Service treatment records show the Veteran complained of a 
painful lesion on the 5th metatarsal head, left fifth toe.  
He underwent an excision of a Tailor's bunion, left 5th 
metatarsophangeal joint in April 1977.

A January 1985 post-service VA outpatient treatment record 
shows the Veteran reported pain in the left 5th metatarsal 
head and in the left lateral foot.  On objective examination, 
the Veteran was observed to have a limp and a well-healed non 
-keloidal 4cm scar lateral aspect of the left 5th 
metatarsophalangeal joint (MPJ).  No swelling or erythema was 
present.  X-rays showed a well-healed tailor's bunionectomy.  
There was no degenerative joint disease, subluxation, or 
swelling.  The overall clinical impression was "status post 
tailor's bunionectomy, left foot, well healed; pain at left 
5th MPJ unconfirmed on clinical examination."  Another VA 
outpatient treatment record dated in November 2004 included a 
finding of chronic left foot pain.

The RO granted service connection for residuals of a 
bunionectomy, left fifth toe in August 2007 and awarded this 
disability a noncompensable (0 percent) rating, effective 
from February 1, 1985.  The disability was rated analogously 
under the provisions of Diagnostic Code 5283.  

The Veteran underwent a VA examination in August 2007.  The 
examiner indicated that the claims file had been reviewed.  
The Veteran reported pain in the plantar aspect of his left 
5th toe at a level of 9, on a 1-10 scale when walking or 
standing.  He reported pain was at a level of 5, on a 1-10 
scale, when resting.  He stated that he used Tylenol and ice 
packs for the pain as needed.  He denied any history of foot 
injury and only reported the remote foot surgery.  

The Veteran also reported that during a flare-up he had 
disproportionate pain, but denied additional limitation of 
motion or function during the flare-up, other than an 
inability to walk or stand more than 15-30 minutes at a time.  
The precipitating factors for flare-ups were walking or 
standing more than 15-30 minutes at a time.  The examiner 
estimated that the overall effect of the left toe disability 
on the Veteran's occupational and daily activities was 
moderate.  

Upon physical examination, the Veteran had a normal gait and 
there was no evidence of abnormal weight-bearing in his 
shoes.  There was tenderness of the left 5th toe.  There was 
no evidence of flatfoot, hammertoe deformity, high arch, 
hallux valgus, clawfoot or other foot deformity.  There also 
was no evidence of any skin or vascular changes.  The 
diagnosis was "remote left 5th toe bunionectomy with residual 
healed scar, hyperkeratosis of planter skin."  The examiner 
indicated that any X-rays taken would be provided in an 
addendum report.  An addendum is not of record and there is 
no indication that X-rays were taken.

In a notice of disagreement submitted in October 2007, the 
Veteran stated that he continued to have pain and 
discoloration in the left 5th toe.  He also noted that he had 
to use a cane for ambulation and could not stand for long 
periods of time.  He also submitted two lay statements from 
friends who attested to the fact that the Veteran had long 
complained about his left foot problems.

The Veteran testified at a hearing in September 2008, where 
he reported that he had constant pain ever since his surgery 
in service.  He indicated that he was unable to stand or walk 
for prolonged periods.  He noted that he took pain medication 
for his foot and used shoe inserts, but denied any recent 
surgeries.  He testified that his pain and symptoms had not 
increased in severity since the last VA examination in August 
2007.  

Based upon the evidence, it appears that the Veteran's 
residuals of the left 5th toe tailor's bunionectomy are 
largely manifested by pain and tenderness in the left toe.  
However, with the additional functional limitation 
demonstrated by the reported use of a cane and an inability 
to stand or walk for more than 15-30 minutes, it seems 
appropriate to describe the disability as "moderate" in 
severity.  In addition, the Board notes that the August 2007 
VA examiner has opined that the overall disabling effect of 
the left toe disability was moderate.  A moderate malunion or 
nonunion of the metatarsal bones warrants a 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5823.  
Therefore, the Veteran is entitled to a minimal compensable 
rating of 10 percent, and no higher, for his moderately 
disabling left toe disability.
 
The Veteran's overall functional impairment cannot be 
characterized as "moderately severe" for any time during 
the appeal period.  In this regard, VA examination 
demonstrated the absence of any unusual shoe wear pattern, 
any vascular changes or any other demonstrable deformity of 
the foot.  The lack of additional findings on VA examination 
in 2007 showing a higher level of severity is commensurate 
with the 10 percent rating currently assigned.  The Board 
finds any additional functional impairment is contemplated in 
the 10 percent ratings assigned in this decision.  Therefore, 
entitlement to an even higher initial rating is not warranted 
based on application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca. 

While the 2007 VA examination report did not include any X-
rays, nor were they provided in an addendum report, the Board 
notes that those X-rays are not needed in light of the 10 
percent rating being assigned by this decision.  At most, the 
Veteran could have received 10 percent for degenerative joint 
disease with painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  Such rating would not have been 
able to combined with the 10 percent under Diagnostic Code 
5283, as the 10 percent under that particular Diagnostic Code 
already contemplates the pain.

The Board has also considered whether the criteria found at 
any other Diagnostic Code would be applicable for evaluating 
the Veteran's disability, but no other Diagnostic Code 
appears applicable in this case.  There is no diagnosis of 
any other condition listed in the Rating Schedule, such as 
pes planus, weak foot, claw foot, metatarsalgia, hallux 
valgus, hallux rigidus, or hammertoe.  (See Diagnostic Codes 
5276-5282). 

In conclusion, a 10 percent initial disability rating, and no 
higher, may be assigned for the residuals of the left 5th toe 
bunionectomy.  

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); see Barringer v. Peake, 22 Vet. App. 242 (2008).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  

The Veteran's left toe disability is manifested by pain and 
stiffness; and functional impairment in that his walking and 
standing is limited.  As discussed above the rating criteria 
for this disability reasonably contemplate these symptoms and 
the assigned schedular evaluation is, therefore, adequate.  
As the assigned schedular evaluations are deemed adequate, 
there is no basis for extraschedular referral in this case.  
See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008); see 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial compensable rating for residuals of a 
bunionectomy, left fifth toe is granted.


REMAND

The Veteran contends that his claim of service connection for 
his back disability should be reopened and granted on the 
merits.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2008).

A review of the hearing transcript record reveals that the 
Veteran has been receiving outpatient treatment for his back 
disorder at the Austin, Texas VA medical facility.  These 
records are not yet associated with the claims file.  

The evidence that the Veteran needs to reopen his claim is 
medical evidence indicating that his back condition was 
caused by an injury or event during active service.  It is 
unclear if the missing VA treatment records would address 
this matter.  Nevertheless, where a veteran puts VA on notice 
of evidence that may be relevant to reopening a claim and 
therefore may be new and material, "the relevance of the 
documents cannot be known with certainty before they are 
obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).

VA has a duty to obtain all pertinent VA treatment records.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

In addition, because the claim is already being remanded for 
further development, the RO should provide the Veteran the 
opportunity to identify any additional private medical 
treatment he has received regarding his back, including any 
records of treatment from the private hospital in Smithville, 
Texas.  The RO should attempt to obtain these treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain VA outpatient 
treatment records from the Austin VAMC in 
Austin, Texas.  The Veteran should also be 
requested to provide the name and address 
for the private physican and medical 
facility in Smithville, Texas where he 
sought treatment for his back disability 
in 1979.

After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.  

2.  After completion of the above 
development, the issue should be 
readjudicated.  If the determination of 
this claim remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with an 
SSOC and given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


